DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 03/25/2021.
Claim Objections
3. 	Claims 32-33 are objected to because of the following informalities:  
Regarding claim 32, please amend the following(s), 
In line 5, phrase “an amplifier having” to – “a first amplifier having” --;
In line 8, phrase “an amplifying circuit having” to – “a second amplifying circuit” --;
In line 8-9, phrase “wherein the input of the amplifying circuit” to – “wherein the input of the second amplifying circuit” --; and
Line 11-12, please amend phrase “coupled between the output of the amplifying circuit and input of the amplifying circuit” to – “coupled between the input and output of the second amplifying circuit”.
Regarding claim 33, please amend the following(s), 
In line 2, phrase “the input of the amplifying circuit” to – “the input of the second amplifying circuit” --; and 
Line 3, phrase “the output of the amplifying circuit” to – “the output of the second amplifying circuit” --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1, 12-13, 17, 24-26, 28, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”, US Pub 2017/0097649), in view of Mannama et al. (“Mannama”, US Pat 7919954).
Regarding claim 1, Lee teaches (Fig. 5; Para 50-58) a system, comprising:
an amplifying circuit (210) having an input and an output, wherein the input of the amplifying circuit (210) is coupled to a gate of a pass transistor (Mp) of a low dropout (LDO) regulator (LDO being ‘error amplifier 12, Vref, feedback 14 and pass transistor PMOS Mp’); and
a capacitor (Cm) coupled between the output of the amplifying circuit (210) and the input of the amplifying circuit (210).
However, Lee fails to teach using a metal-oxide-semiconductor (MOS), as a capacitor.
However, Mannama teaches (Fig. 3; Cf can be used as an area-effective MOS capacitance, which is coupled between input and output of the amplifying circuit 310, via M0’s Vout; col. 5 L8-26) using a metal-oxide-semiconductor (MOS), as a capacitor.
[NOTE. when implementing capacitor as a MOS transistor, it is anticipated that one-end or input of the MOS capacitor must be the gate (for charging/on and discharging/off functions) and source-drain connection must be other end or output of the MOS capacitor (hence, anticipated to be connected to the output of the amplifying circuit)]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Lee’s capacitor being replaced by an area-effective MOS capacitance, as disclosed by Mannama, as doing so would have effectively suppressed both thermal and flicker noise between the output of the pass transistor and input of the amplifying circuit, and thus providing a much more stead output at the regulator, as taught by Mannama (col. 5 L8-26).
Regarding claim 12, Lee teaches a first switch (such as, Ms) coupled between the input of the amplifying circuit (210) and the gate of the pass transistor (Mp).
[NOTE. Applicant fails to specify any role (like purpose, control and several interconnections within the whole system) of the claimed switches of claims 12-13 in the functioning of the system, hence under broadest reasonable interpretation, only given weight for the claimed connection.]
Regarding claim 13, Lee teaches a second switch (such as, 222 where for such circuit using a switch is common and well-known) coupled between the input of the amplifying circuit (210) and a ground (ground).
[NOTE. Applicant fails to specify any role (like purpose, control and several interconnections within the whole system) of the claimed switches of claims 12-13 in the functioning of the system, hence under broadest reasonable interpretation, only given weight for the claimed connection.]
Regarding claim 17, Lee teaches the amplifying circuit (210) comprises: an amplifier (212) having a first input (- input of 212), a second input (+ input of 212), and an output (212’s output),wherein the output of the amplifier (212’s output) is coupled to the output of the amplifying circuit (210’s output) and the first input (+ input of 212) of the amplifier (212) is coupled to the input of the amplifying circuit (210’s input); a first resistor (Rf2) coupled to the second input (- input of 212) of the amplifier; and a second resistor (Rf1) coupled between the output of the amplifier (212’s out) and the second input (- input of 212) of the amplifier (212).
Regarding claims 24-26, 28, Lee teaches (Fig. 5; Para 50-58) a method for enhancing power supply rejection (using compensation circuit 200) for a low dropout (LDO) regulator (LDO being ‘error amplifier 12, Vref, feedback 14 and pass transistor PMOS Mp’), comprising:
generating a negative capacitance (Para 57-58) of a capacitor (Cm); and
coupling the negative capacitance (Cm) to a gate of a pass transistor (Mp) of the LDO regulator.
However, Lee fails to teach using a metal-oxide-semiconductor (MOS), as a capacitor.
However, Mannama teaches (Fig. 3; Cf can be used as an area-effective MOS capacitance, which is coupled between input and output of the amplifying circuit 310, via M0’s Vout of an LDO regulator; col. 5 L8-26) using a metal-oxide-semiconductor (MOS), as a capacitor.
[NOTE. when implementing capacitor as a MOS transistor, it is anticipated that one-end or input of the MOS capacitor must be the gate (for charging/on and discharging/off functions) and source-drain connection must be other end or output of the MOS capacitor (hence, anticipated to be connected to the output of the amplifying circuit)]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Lee’s capacitor being replaced by an area-effective MOS capacitance, as disclosed by Mannama, as doing so would have effectively suppressed both thermal and flicker noise between the output of the pass transistor and input of the amplifying circuit, and thus providing a much more stead output at the regulator, as taught by Mannama (col. 5 L8-26).
Regarding claim 32, Lee teaches (Fig. 5; Para 50-58) a system, comprising:
a low dropout (LDO) regulator (LDO being ‘error amplifier 12, Vref, feedback 14 and pass transistor PMOS Mp’), wherein the LDO regulator comprises: 
a pass transistor (PMOS Mp) coupled between a supply rail (Vdd) and an output of the LDO regulator (Vout); and 
a first amplifier (error amplifier 12) having a first input (- input of 12) configured to receive a reference voltage (Vref), a second input (+ input of 12) coupled to the output of the LDO regulator (Vout is passed as Vfb, using feedback path 14) via a feedback path (14), and an output (12’s output) coupled to a gate of the pass transistor (PMOS Mp); 
second amplifying circuit (210) having an input and an output, wherein the input of the second amplifying circuit (210’s input is coupled to Mp’s gate and 12’s output, via source follower circuit 220’s N-MOS Ms) is coupled to the gate of the pass transistor (PMOS Mp); and 
a capacitor (Cm) coupled between the input and output of the second amplifying circuit (210) 
However, Lee fails to teach using a metal-oxide-semiconductor (MOS), as a capacitor.
However, Mannama teaches (Fig. 3; Cf can be used as an area-effective MOS capacitance, which is coupled between input and output of the amplifying circuit 310, via M0’s Vout; col. 5 L8-26) using a metal-oxide-semiconductor (MOS), as a capacitor.
[NOTE. when implementing capacitor as a MOS transistor, it is anticipated that one-end or input of the MOS capacitor must be the gate (for charging/on and discharging/off functions) and source-drain connection must be other end or output of the MOS capacitor (hence, anticipated to be connected to the output of the amplifying circuit)]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Lee’s capacitor being replaced by an area-effective MOS capacitance, as disclosed by Mannama, as doing so would have effectively suppressed both thermal and flicker noise between the output of the pass transistor and input of the amplifying circuit, and thus providing a much more stead output at the regulator, as taught by Mannama (col. 5 L8-26).
6. 	Claims 2-8, 27, 29-31,33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 2017/0097649), in view of Mannama (US Pat 7919954) and in further view of Aboudina et al. (“Aboudina”, US Pub 2016/0195883).
Regarding claims 2, 27 33, Lee teaches the capacitor (230) having one end (input) coupled to the input of the amplifying circuit (210), another end (output) coupled to the output of the amplifying circuit (210).
However, Lee fails to teach using a metal-oxide-semiconductor (MOS), as a capacitor.
However, Mannama teaches (Fig. 3; Fig. 3; Cf can be used as an area-effective MOS capacitance, which is coupled between input and output of the amplifying circuit 310, via M0’s Vout; col. 5 L8-26) using a metal-oxide-semiconductor (MOS), as a capacitor.
[NOTE. when implementing capacitor as a MOS transistor, it is anticipated that one-end or input of the MOS capacitor must be the gate (for charging/on and discharging/off functions) and source-drain connection must be other end or output of the MOS capacitor (hence, anticipated to be connected to the output of the amplifying circuit)]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Lee’s capacitor being replaced by an area-effective MOS capacitance, as disclosed by Mannama, as doing so would have effectively suppressed both thermal and flicker noise between the output of the pass transistor and input of the amplifying circuit, and thus providing a much more stead output at the regulator, as taught by Mannama (col. 5 L8-26).
Furthermore, Aboudina teaches (Fig. 7-8, different implementation of resistor and capacitor in an LDO; Para 50-53) using a MOS transistor as a capacitor (wherein different type, such as p-channel or n-channel MOS type capacitor(s) can be used; Para 53-54), where it’s gate is used for input end and its source-drain are connected functioning as the output end.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Lee and Mannama’s taught MOS capacitor with its corresponding terminal’s input and output connection, as further disclosed by Aboudina, as doing so would have provided the MOS capacitor with the ability to be programmable and/or track the input supply variations more, precisely, as taught by Aboudina (Para 53-54 and abstract).
Regarding claims 3-8, 29-31, 34-37, Lee teaches the pass transistor (PMOS Mp) and its gate being coupled to the input of the capacitor (230).
[NOTE. Lee uses ‘may be’ when addressing Mp being p-type, which under broadest reasonable interpretation leave chances of using n-type, as well. furthermore, having a pass transistor being p or n-type are well known and obvious use to one ordinary skill in the art, Furthermore, Fig. 5 shows PMOS Mp’s source connected to Vdd and drain connected to Vout (opposite terminal connection could be anticipated, if n-channel were used, instead); Para 32].
However, Lee fails to teach using a metal-oxide-semiconductor (MOS), as a capacitor.
However, Mannama teaches (Fig. 3; Cf can be used as an area-effective MOS capacitance, which is coupled between input and output of the amplifying circuit 310, via M0’s Vout; col. 5 L8-26) using a metal-oxide-semiconductor (MOS), as a capacitor.
 [NOTE. when implementing capacitor as a MOS transistor, it is anticipated that one-end or input of the MOS capacitor must be the gate (for charging/on and discharging/off functions) and source-drain connection must be other end or output of the MOS capacitor (hence, anticipated to be connected to the output of the amplifying circuit)]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Lee’s capacitor being replaced by an area-effective MOS capacitance, as disclosed by Mannama, as doing so would have effectively suppressed both thermal and flicker noise between the output of the pass transistor and input of the amplifying circuit, and thus providing a much more stead output at the regulator, as taught by Mannama (col. 5 L8-26).
[NOTE. every MOS transistor(s) are known to have specific size ratio(s), hence having some type of ‘proportional’ relationship between two transistors (such as, between pass transistor and MOS capacitor) are anticipated. Applicant fail to specify the relationship between the sizes of the pass transistor and MOS capacitor. Hence, when using term ‘multiple’, under broadest reasonable interpretations, multiple is interpreted as any number including 1.]
Furthermore, Aboudina teaches (Fig. 7-8, different implementation of resistor and capacitor in an LDO; Para 50-53) using a MOS transistor as a capacitor (wherein different type, such as p-channel or n-channel MOS type capacitor(s) can be used; Para 53-54), where it’s gate is used for input end and its source-drain are connected functioning as the output end.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Lee and Mannama’s taught MOS capacitor with its corresponding terminal’s input and output connection, as further disclosed by Aboudina, as doing so would have provided the MOS capacitor with the ability to be programmable and/or track the input supply variations more, precisely, as taught by Aboudina (Para 53-54 and abstract).
7. 	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 2017/0097649), in view of Mannama (US Pat 7919954) and Dasgupta et al. (“Dasgupta”, US Pat 8143868).
Regarding claims 9-11, Lee teaches a current-sensing transistor (source-follower circuit 220’s NMOS Ms) having a gate coupled to the gate of the pass transistor (PMOS Mp), and a current electrode (source of NMOS Ms) coupled to the amplifying circuit (210’s input coupled to the drain).
However, Lee fails to teach current electrode being a drain terminal.
However, Dasgupta (Fig. 1-2; col. 1 L40-col. 2 L23) teaches a current-sensing transistor (Fig. 1; PMOS Ms) having a gate coupled to (in a mirror-configuration) the gate of the pass transistor (Fig. 1; PMOS Mp), and a drain (Fig. 1; Ms’s drain) coupled to the amplifying circuit (Fig. 1; 102, via 103 and Rc).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Lee’s system to include a same type of current-sensing transistor being in mirror configuration with the pass transistor, wherein current sensor transistor’s drain terminal controlling the input of the amplifying circuit, as disclosed by Dasgupta, as doing so would have provided an improved frequency compensation control the using mirrored current back into the amplifying circuit, thus ensuring steady state output for the load, as taught by Dasgupta  (col. 1 40-55 and abstract).
8. 	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 2017/0097649), in view of Mannama (US Pat 7919954) and in further view of Chen (US Pat 10423178).
Regarding claims 12 and 13, Lee fails to teach (let’s say, for argument’s sake) a first switch coupled between the input of the amplifying circuit and the gate of the pass transistor; and a second switch coupled between the input of the amplifying circuit and a ground.
However, Chen teaches (Fig. 2-3; col. 3 L59-col. 4 L67) a first switch (S1_1=S3_1=ON) coupled between the input of the amplifying circuit (304) and the gate of the pass transistor (202); and a second switch (S1_2=S3_2=ON) coupled between the input of the amplifying circuit (304) and a ground (ground).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Lee and Mannama’s system to include 1st and 2nd switches and their corresponding connections with ‘pass transistor’s gate, input of the amplifying circuit and ground’, as disclosed by Chen, as doing so would have provided either a boosted capacitor charging path from the pass transistor’s gate voltage to the input of the amplifying circuit or to isolate/grounding the charging path, and thus ensuring quick operational response of pulling the output voltage to a target level, as taught by Chen (abstract).
 [NOTE. Applicant fails to specify any role (like purpose, control and several interconnections within the whole system) of the claimed switches of claims 12-13 in the functioning of the system, hence under broadest reasonable interpretation, only given weight for the claimed connection, which Examiner believe Lee does teach. However, for argument’s sake, even if Examiner take consideration of Applicant’s Fig. 9, where Applicant shows 1st switch 810 and 2nd switch 815 connections, Chen still teaches them all, and hence claims 12-13 does not seems to be inventive.]
Allowable Subject Matter
9. 	Claims 14-16 and 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, Lee and Mannama fail to teach a high-pass filter coupled between the gate of the pass transistor (Mp) and the input of the amplifying circuit (210).
Mandal (US Pub 2007/0159146) teaches (Fig. 5; Para 75-77, 81) a high pass filter (513  being a physical capacitor or MOS capacitor(Para 76) and 514) coupled between ‘the gate (via node 523 which is output of the error amplifier 510) of the pass transistor (512) and current-mirrored sensing transistor (511)’ and output of the LDO regulator 400. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Lee and Vello’s to include a high-pass filter to control the gate of the pass transistor, as disclosed by Mandal, as doing so would have provided further noise suppression at the gate of the pass transistor, as taught by Mandal (abstract).
However, Lee, Mannama and Mandal fail to teach having the high-pass filter controlling both” the gate of the pass transistor and the input of the amplifying circuit”.
Claims 15- 16 is depending from claim 15.
Regarding claim 18, Lee teaches the first resistor (Rf2 coupling 2nd input being – input of 212), except that the resistor is coupled between the second input of the amplifier and an output of the LDO regulator.
Regarding claim 19, Lee fails to teach, the amplifier (210)comprises: “a first input transistor having a gate coupled to the first input of the amplifier; a second input transistor having a gate coupled to the second input of the amplifier; a load circuit coupled to a drain of the first input transistor, a drain of the second input transistor, and the output of the amplifier; and a current mirror coupled to a source of the first input transistor and a source of the second input transistor”.
Claims 20-23 are depending from claim 19.
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SUN ET AL. (CN  204314766) teaches a system comprising: an amplifying circuit (100) having an input (+, - inputs of 100) and an output (100’s output), wherein the amplifying circuit (100) is coupled to a gate of a pass transistor (M0) of a low dropout (LDO) regulator (100, M0, Vin forming an LDO); and a metal-oxide-semiconductor (MOS) capacitor (m1) coupled between the output of the amplifying circuit (100’s output driving M1) and the input of the amplifying circuit (- input of 100 coupling with source-drain diode connection of M1).
ZHANG ET AL. (CN  106444949) teaches a system comprising: an amplifying circuit (Fig. 2; EA1, R1, R2, LPF) having an input (+ & - inputs of EA1) and an output (EA’s output), wherein output of the amplifying circuit (EA1’s output is filtered, eventually drives MP, via EA2) is coupled to a gate of a pass transistor (MP) of a low dropout (LDO) regulator (‘EA2, MP, VDD, Resr, Cout’ forming an LDO); and a metal-oxide-semiconductor (MOS) capacitor (Fig. 3-4 shows different embodiments of LPF, where in N3 is MOS capacitor) coupled to the output of the amplifying circuit ( EA1’s output driving N3, via MOS based resistor P1).
TESCH (US Pat 10831221) teaches a system (Fig. 3; col. 7 L56-col. 9 L3), comprising: an amplifying circuit (Fig. 3; 102) having an input (one input, using 114 connecting with a differential node DN2 (configured to operate as differential input; col 4 L52-col. 5 L31); another input node, using 118 connecting with another corresponding differential input node DN1 (configured to operate as differential input; col 4 L52-col. 5 L31)) and an output (node CDA1), wherein the output of the amplifying circuit (102) is coupled to a gate of a pass transistor (135) of a low dropout (LDO) regulator (LDO Regulator being 102, Vin, 135); and a metal-oxide-semiconductor (MOS) capacitor (MOS capacitor 308 and teaches MIM capacitor 305; col. 8L20-26) coupled between the output of the amplifying circuit (node CDA1) and the input of the amplifying circuit (differential node DN1).
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 9AM-4PM est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                           Supervisory Patent Examiner, Art Unit 2839